Citation Nr: 0718509	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-12 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1955 to August 1956.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Portland RO.  In March 2006, the case 
was remanded for additional development and notice.  In 
November 2006, the Board sought an advisory medical opinion 
regarding the veteran's heart disability.


FINDINGS OF FACT

1.  Medical evidence clearly establishes that heart 
pathology/disability, whether congenital defect or due to 
disease, pre-existed service, and did not permanently 
increase in severity during service (or as a result of 
service, or an event or injury therein).

2.  Hearing loss in either ear was not manifested in service 
or in the first postservice year; a preponderance of the 
evidence is against a finding that the veteran's current 
bilateral hearing loss is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for heart disease is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2006).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

April 2001 and March 2002 letters (prior to the decision on 
appeal) informed the veteran of the evidence and information 
necessary to substantiate these claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of these claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  April 2006 
correspondence provided notice regarding disability ratings 
or effective dates of awards (Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)). 

November 2003 and January 2004 statements of the case (SOCs) 
and January 2005 and July 2006 supplemental SOCs (SSOCs) 
outlined the regulation implementing the VCAA, advising the 
veteran to submit relevant evidence in his possession; and 
notified him of what the evidence showed, of the governing 
legal criteria, and of the bases for the denial of the 
claims.  While complete notice was not provided prior to the 
initial adjudication of the claim, such defect does not 
affect the essential fairness of the adjudication process.  
The veteran has received all critical notice, and has had 
ample opportunity to participate in the adjudicatory process.  
A July 2006 SSOC readjudicated the matters after all critical 
notice was given.  The veteran is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier, nor is it otherwise alleged.

Regarding the duty to assist, the veteran's service medical 
records (SMRs), with the exception of flight and Medical 
Board examination reports, a consultation report, a clinical 
abstract, a report of a Medical Board proceeding, and a 
request for discharge, are lost.  In a March 2003 letter, the 
RO explained to the veteran that the records could not be 
located, and requested him to submit any records in his 
possession.  The letter further explained what he could 
submit as medical evidence if he did not have any records in 
his possession.  The Board is aware that in such a situation 
there is a heightened duty to assist a claimant in developing 
his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This duty includes a search for alternate medical records, as 
well as a heightened obligation to explain findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  
Attempts to obtain additional SMRs have not produced any 
records other than those already associated with the file.  
As noted above, in November 2006, the Board sought and 
obtained a VHA advisory opinion regarding the heart 
disability.  In a March 2007 letter, the veteran was notified 
of the opinion, with copy attached.  He was afforded 
opportunity to respond; he did not respond.  The Board is 
authorized to obtain advisory opinions from VHA and there is 
no need to remand the case to the RO for initial 
consideration of such evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317 
(Fed. Cir. 2005).  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of these claims.

II. Factual Background

The available service medical records show that on May 1956 
flying examination audiometry revealed that puretone 
thresholds, in decibels, were (ASA values have been converted 
to ISO values for consistency):



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
/
-5
LEFT
5
-
10
/
-5

Heart evaluation at the time revealed a Grade II-III systolic 
murmur over the apex and pulmonic areas, and Grade III-IV 
over the aortic area.  All murmurs were accentuated by 
exercise.  There was also a questionable enlargement of the 
heart to the left.  The veteran was referred for a clinical 
evaluation.  He reported that he had a "light case" of 
rheumatic fever at age four; that he went to school at age 
six; and that he never had any limitation in activity level 
participating in sports or exercise.  A murmur was discovered 
at age 12 and he was advised not to participate in strenuous 
activity.  He reported that he participated in few sports for 
reasons other than his heart and that he completed basic 
training without any ill effects or cardiac symptoms.  An 
electrocardiogram, sedimentation rate, and cardiac 
fluoroscopy were all negative.   The diagnosis was inactive 
rheumatic valvulitis, with deformity of aortic valve and 
minimal deformity of the mitral valve, old.  A clinical 
abstract reveals that a heart murmur was not detected on a 
June 1955 induction examination.  The veteran denied a 
history of exertional dyspnea, orthopnea, or paroxysmal 
nocturnal dyspnea.  There was no history of hemoptysis, 
cough, chest pain, or palpitations.  The murmur was first 
noted during a routine flight physical.  The veteran was 
placed on bed rest.  No medication was required and there 
were no symptoms of heart disease.  His rheumatic heart 
disease was considered inactive and service aggravation was 
not found.  It was recommended that the veteran be separated 
from service.  The Medical Board proceeding indicates the 
veteran was an aircraft mechanic.

Private treatment records from March 1985 to January 2002 
show that the veteran was seen in September 1987 for new 
symptoms associated with aortic stenosis.  A November 1987 
record reveals that he first presented in 1985 with vague, 
questionable symptomatology.  At that time he was found to 
have a modest aortic valve gradient.  Over time, he began to 
develop symptoms.  A clinical summary indicates the veteran 
had a long history of heart murmur and a previous diagnosis 
of valvular aortic stenosis that was probably due to a 
congenital bicuspid valve.  In November 1987, he underwent 
aortic valve replacement.  Two weeks later, he experienced 
complications and a pacemaker was implanted.  Records from 
this period also show mild subaortic stenosis, asymmetric 
septal hypertrophy with normal left ventricular systolic 
performance, mitral annular calcification, left atrial 
dilation, and a small pericardial effusion.  

On November 2002 VA audiological evaluation, the veteran 
reported a 45-year history of hearing loss.  His history of 
noise exposure included working as a helicopter mechanic in 
service and postservice employment in factories for twelve 
years, a lumber mill for 16 years, as a service station 
manager for 5 to 6 years, and as a helicopter mechanic and 
mechanic for a private company.  He reported using ear plugs 
while working as a mechanic for a private company.  
Recreational noise exposure included occasional use of power 
tools.

Audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
?
?
?
LEFT
10
10
?
?
?

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner indicated that audiometry 
results were invalid above 1000 Hz as they were inconsistent 
due to possible exaggeration.  Word recognition was within 
normal limits at normal conversation levels.  

Private audiograms in June 1999, January 2001, and February 
2001 were not interpreted.  

On November 2002 VA examination for ear diseases, the veteran 
reported noise exposure in service and in postservice jobs.  
He indicated that there was no history of earaches, ear 
infections, or runny ears.  The audiology report was reviewed 
and unreliable results obtained at that time were noted.  The 
physician indicated that it was possible that the veteran 
sustained some noise induced hearing loss in service, but 
that if the May 1956 audiogram was normal as indicated by the 
audiologist, then any true hearing loss the veteran had 
occurred after his discharge from service.  The physician 
tested the veteran's hearing with a tuning fork, which 
revealed "pretty good hearing" bilaterally when tapped at a 
very light volume.  Additional testing was recommended.  

On April 2006 VA audiological evaluation, the veteran's 
occupational and medical history was noted to be consistent 
with previous reports.  He reported hunting without ear 
protection and target shooting with ear protection.  

Audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
80
80
85
LEFT
15
15
90
95
90

Speech audiometry revealed speech recognition ability of 16 
percent in the right ear and of 20 percent in the left ear.  
The examiner reported that the veteran's auditory responses 
were consistent and believed reliable, but that the veteran's 
claimed speech recognition ability was not believed reliable.  
The veteran repeatedly stated, "don't understand" and 
"don't know" during the test.  The examiner added that 
despite the veteran's claiming similar hearing thresholds in 
November 2002, word recognition scores at that time were 
between 90 and 96 percent.  On discrimination testing by a 
hearing aid specialist in January 2001, he scored 60 percent, 
bilaterally.  It was believed that the veteran was 
understanding speech better than he indicated.  The diagnosis 
was severe sensorineural hearing loss above 1000 Hz in the 
right ear and moderate to profound sensorineural hearing loss 
above 1000 Hz in the left ear.

The April 2006 examiner indicated that the veteran's service 
medical records did not support his claim of service 
connected hearing loss, noting that a hearing test 
approximately one year after induction showed normal hearing, 
bilaterally.  The examiner stated there was no evidence of 
hearing impairment in either ear as a result of military 
service.  The examiner noted the veteran's history of 
occupational and recreational noise exposure without ear 
protection postservice, and opined that the veteran's hearing 
loss occurred after he left service, and that the more likely 
cause for it was the occupational and recreation noise 
postservice.  The examiner stated that the hearing loss was 
not caused by or the result of acoustic trauma in service.  

On April 2006 VA examination for ear diseases, the claims 
file was not available for review, but the veteran provided 
some records.  The diagnosis was bilateral high frequency 
hearing loss.  The veteran reported that he had hearing loss 
diagnosed while working at a lumber mill, and that he 
purchased bilateral hearing aids five years earlier.  The 
rest of his history was consistent with previous reports.  
The examiner opined that the veteran's hearing loss was most 
likely related to acoustic trauma throughout his lifetime and 
that some may be related to presbycusis or hearing loss due 
to aging or hereditary factors.  The physician added that it 
would be speculative to state whether the veteran had any 
hearing loss during his fourteen months in service.  He added 
that the veteran had a great deal of noise exposure after 
service, and opined that it was more likely than not that the 
majority of the veteran's hearing loss was related to this 
noise exposure after service.  There was no evidence of 
current active or past ear disease.

On April 2006 VA heart examination, the claims file was not 
available for review but the veteran provided a history, the 
available records from service, and some postservice private 
treatment records beginning in 1987.  The veteran reported 
that he was well for a number of years after service 
discharge; he denied having any hospitalizations or emergency 
visits for the initial thirty years after discharge.  He 
indicated that in 1985 he began to notice shortness of breath 
and becoming presyncopal with activities such as jogging.  He 
did not have chest pain.  In response to the question of 
"whether it is undebatable, from a medical standpoint, that 
the rheumatic valvulitis, noted in the service, preexisted 
service", the cardiologist stated that almost anything can 
be debated.  The examiner added that review of the records 
led to question whether the veteran ever had rheumatic fever 
and rheumatic valvulitis pointing out that the entire medical 
picture could be explained by what was found at surgery to be 
a congenital bicuspid aortic valve.  The physician believed 
that this could be the case and explained that a congenital 
bicuspid aortic valve was an anomaly that existed at birth.  
This anomaly (being born with two aortic valve cusps instead 
of three) leads to turbulence and irregularity of flow across 
the valve and predisposes to degenerative changes, early 
calcification, and disturbance of the endothelium in the area 
of the valve to higher possibility of infection and possible 
endocarditis.  The cardiologist indicated that the heart 
murmur heard in early childhood and again at the time of the 
flight physical in 1956 may reflect simply the presence of a 
bicuspid aortic valve, and added that only about fifty 
percent of people know whether or not they have had rheumatic 
fever and that it was uncertain whether the veteran had this 
disease in early childhood.  Although the cardiac murmur in 
service was attributed to this, the cardiologist believed 
that it may, in light of the pathology report at the time of 
surgery in 1987, have simply been the result of a congenital 
bicuspid valve.  The cardiologist stated that there appeared 
to be no evidence that the veteran suffered rheumatic fever 
while in service.  In response to the question of whether, 
assuming the veteran had rheumatic fever in childhood, there 
was evidence that his cardiac murmur or rheumatic valvulitis 
was aggravated in service, the cardiologist opined that it 
was less likely than not that the veteran's cardiac disorder 
was aggravated in service.  The physician noted that the 
veteran agreed on separation that there was no aggravation 
while in service and that almost thirty years transpired 
before clinical problems surfaced that required aortic valve 
replacement.  There were no cardiac problems requiring 
hospitalization or emergency room visits during that period.  
The physician added that the scenario might be compatible 
with the natural history of a congenital bicuspid aortic 
valve independently of any rheumatic valvulitis issue.  

In a May 2006 addendum to the April 2006 VA audiological 
evaluation report, the audiologist indicated that the 
veteran's claims file was reviewed.  Based upon that review, 
he indicated that his opinion regarding the etiology of the 
veteran's hearing loss had not changed and that the veteran's 
hearing loss was likely due to occupational and recreational 
factors.  His opinion was based on evidence of normal hearing 
in 1956 and a history of postservice noise exposure.
In a June 2006 addendum to the April 2006 VA heart 
examination report, the cardiologist indicated that the 
veteran's claims file was reviewed and that the veteran 
submitted private records consisting of a June 2002 cardiac 
echo test and February 2006 myocardial perfusion study.  The 
veteran's METS level was estimated at 6 METS or greater based 
on recent examination and observation.

In a June 2006 addendum to the April 2006 VA ear disease 
examination report, it was noted that the examiner reviewed 
the veteran's claims file.  Based upon the normal hearing 
test in May 1956, done less than three months prior to 
separation from service, the examiner opined that it was more 
likely than not that the veteran's hearing loss was not 
related to service or acoustic trauma that occurred in 
service.  The physician commented that the veteran had a 
significant history of noise exposure throughout his lifetime 
that was primarily occupational and opined that it was more 
likely than not that current hearing loss was related to such 
occupational noise exposure.

Private medical records from 2002 to 2006 continue to reflect 
treatment for a heart disorder.  

Pursuant to the Board's referral of this case for a VHA 
medical opinion to determine whether or not the veteran had a 
pre-existing heart disability (to include congenital) and, if 
so, it was aggravated in service, a VA cardiologist reviewed 
the veteran's claims folder in February 2007 and answered the 
questions posed by the Board.  After reviewing the pertinent 
medical records, the specialist opined that it was 
undebatable from a medical standpoint that the veteran's 
cardiac disability preceded his military service, and that it 
was not undebatable that the cardiac disability was 
congenital.  He explained that the veteran reported that he 
had rheumatic fever at age three and that a heart murmur was 
discovered at age 11.  He pointed out that the murmur was 
somehow missed on his induction examination, but that it was 
later identified in May 1956 flight class evaluation and 
confirmed on July 1956, and that this led to his military 
discharge.  November 1987 heart surgery revealed what was 
described as "a heavily calcified valve with fusion of the 
right and noncoronary cusps", which he opined was likely a 
congenital bicuspid aortic valve.  He added that it was 
possible, but less likely, that it was a rheumatic valve that 
was so distorted by disease that it appeared similar to a 
bicuspid valve at surgery.  The cardiac specialist indicated 
that rheumatic heart disease was an acquired heart disease, 
rather than congenital and that, in either case, the disease 
of the aortic valve preceded his military service.  Regarding 
the question of aggravation, the physician stated that it was 
undebatable from a medical standpoint that the pre-existing 
heart disability was not aggravated by service.  He explained 
that the progression of the valve disease to severe aortic 
stenosis is a natural progression whether the etiology was 
congenital bicuspid aortic valve or rheumatic heart disease.  
He added that there were no identifiable causes that could 
slow or accelerate the rate of progression of the aortic 
valve disease.  He opined that it [the veteran's heart 
disability] was not aggravated by his military service.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

If certain chronic diseases (as pertinent here sensorineural 
hearing loss (as an organic disease of the nervous system) 
and heart disease) are manifested to a compensable degree in 
the first year following the veteran's discharge from active 
duty, they may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Every veteran shall be considered to have been in sound 
condition when examined, accepted, and enrolled in service, 
except as to defect, infirmities, or disorders noted at the 
time of examination, acceptance, enrollment, or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  38 U.S.C.A. § 1132.  

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the disability.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

Heart Disability

At the outset, it is noteworthy that the veteran served 
during peacetime (June 1955 to August 1956), and that 
applicable statutory provisions regarding presumption of 
soundness on entry in service are found in 38 U.S.C.A. 
§ 1132. 

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has further 
explained that service connection may be granted for diseases 
(but not defects) of congenital, developmental, or familial 
origin, as long as the evidence as a whole establishes that 
the familial conditions in question were incurred or 
aggravated during service within the meaning of VA laws and 
regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General 
Counsel has also expressly stated that the terms "disease" 
and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

The veteran's service induction examination report is not 
available; a later service medical record notes that a heart 
disorder was not found on induction examination.  A VHA 
medical advisory opinion to the effect that the veteran's 
heart disability, whether a congenital defect (bicuspid 
valve) or disease (i.e., murmur as a residual of rheumatic 
fever) pre-existed service clearly establishes that cardiac 
pathology pre-existed service.  38 U.S.C.A. § 1132.  There is 
no competent (medical) evidence to the contrary.  
Consequently, the presumption of sound condition on entry in 
service does not attach to the heart murmur noted in service.  
That point does not appear to be in dispute.  The theory of 
entitlement advanced is primarily one of aggravation.

A presumption of aggravation attaches if a disability 
increased in severity during service.  See 38 U.S.C.A. 
§ 1153.  The Board must determine whether the veteran's pre-
existing heart pathology/disability increased in severity 
during service, and if so whether any pre-existing disease 
increased in severity beyond normal progression.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a)(b).   

As noted, a heart murmur was discovered in service and led to 
an early separation from service.  Many years later he was 
found to have aortic valve disease.  Whether the 
manifestation of a cardiac disease or defect in service 
reflects an increase in severity during service is in large 
measure a medical question.  Consequently, the Board sought a 
medical advisory opinion in the matter.  The cardiologist who 
provided the VHA medical advisory opinion essentially opined 
that the heart disability did not increase in severity during 
service.  There is no medical evidence to the contrary.  
Notably, a lengthy interval between service and the initial 
postservice manifestation of a disability for which service 
connection is sought (here nearly 30 years) is, of itself a 
factor for consideration against a finding that a disability 
was aggravated by service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000). 

In summary, the evidence shows that a heart disability 
(whether bicuspid valve or murmur associated with rheumatic 
disease residuals) pre-existed service, and did not increase 
in severity during service.  Consequently, service connection 
for the claimed heart disability is not warranted.  

Bilateral Hearing Loss

April 2006 VA audiometry establishes that the veteran has a 
bilateral hearing loss by VA standards.  However, there is no 
evidence that a hearing loss disability (as defined by 
regulation, i.e., 38 C.F.R. § 3.385) was manifested in 
service or in the veteran's first postservice year.  
Significantly, audiometry four months prior to separation did 
not show a hearing loss disability as defined, and hearing 
loss disability was not shown until many years after service.  
Hence, service connection for bilateral hearing loss on the 
basis that it became manifest in service and persisted, or on 
a presumptive basis (for sensorineural hearing loss as an 
organic disease of the nervous system) is not warranted.

The veteran may still establish service connection for the 
hearing loss disability by competent (medical) evidence that 
relates his hearing loss to an injury or disease in service.  
In that regard, the only competent (medical) evidence of 
record as to the etiology of the veteran's hearing loss 
disability is to the effect that the hearing loss is 
unrelated to service.  Both the April 2006 audiologist and 
April 2006 ear disease examiner opined, based on findings 
that the audiometry four months prior to separation was 
normal and that the veteran had significant postservice 
occupational and recreational noise exposure, that the 
hearing loss was more likely due to postservice noise 
exposure and presbycusis (the aging process).  Notably, the 
examiners initially only had partial records provided by the 
veteran at the time of the examinations; however, after they 
reviewed the claims file, their opinions regarding the 
etiology of the veteran's bilateral hearing loss remained 
unchanged.  It is also noteworthy that hearing loss 
disability was not documented until 50 years after service.  
This, in and of itself, is a factor weighing against a 
finding that a disability is service related.  See Maxson v. 
Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  Because the veteran 
is a layperson, untrained in determining medical etiology, 
his own opinion that his hearing loss disability is related 
to his service is not competent evidence.  See Espiritu, 2 
Vet. App. 492, 495 (1992).  

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied. 


ORDER

Service connection for a heart disability is denied.

Service connection for bilateral hearing loss is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


